     Case 4:18-cr-01796-JGZ-JR Document 146 Filed 08/18/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01796-001-TUC-JGZ (JR)
10                  Plaintiff,                         ORDER
11   v.
12   Chris Paul Snow,
13                  Defendant.
14
15          Pending before the Court is Defendant’s Motion to Limit Impeachment of Defense
16   Witnesses. (Doc. 138.) Defendant seeks to preclude the Government from impeaching two

17   defense witnesses with collateral details and circumstances of their prior convictions. The
18   United States of America filed a response to Defendant’s motion. (Doc. 141.) The

19   Government states that it does not intend to introduce details and circumstances of these

20   two witnesses’ convictions, but also argues that it should be permitted to impeach one of
21   these witnesses with a prior conviction that is more than ten years old, and to impeach a
22   third witness with a dated conviction. Having reviewed the parties’ submissions, the Court

23   rules as follows.

24          1. Witness LeFleur

25          Jeffory LaFleur was convicted of child molestation on January 24, 2003 and was

26   sentenced to 68-months of imprisonment. LaFleur was released from incarceration on
27   November 9, 2006.
28          Federal Rule of Evidence 609(b) limits the use of a conviction “if more than 10
     Case 4:18-cr-01796-JGZ-JR Document 146 Filed 08/18/20 Page 2 of 4



 1   years have passed since the witness’s conviction or release from confinement for it,
 2   whichever is later.” Under Rule 609(b), evidence of such a conviction is admissible “only
 3   if . . . its probative value, supported by specific facts and circumstances, substantially
 4   outweighs its prejudicial effect.” Fed. R. Evid. 609(b)(1).
 5          The Government argues that the “evidence of this witness’s felony conviction is
 6   highly probative and substantially outweighs any prejudicial effect.” The Government also
 7   asserts that “witness credibility is central to the trial.” The Government fails to point to
 8   specific facts and circumstances underlying the conviction that are probative of credibility,
 9   and relies solely on the fact of conviction and the length of the term of imprisonment. The
10   Court is not persuaded that LaFleur’s seventeen-year-old conviction for child molestation
11   is highly probative of his credibility and that it substantially outweighs any prejudicial
12   effect. Therefore, the Court will preclude the government from impeaching LeFleur’s
13   credibility with this conviction, absent LeFleur opening the door to its admission.
14          2. Witness Quintero
15          Isidro Quintero was convicted of a domestic violence / disorderly conduct offense
16   on December 4, 2009. Defendant does not contest the admissibility of Quintero’s
17   conviction. However, Defendant asserts that the cross-examination of Hendrick “must be
18   confined to only the fact of conviction and not delve into any collateral facts.” The
19   Government is in agreement and seeks to introduce evidence of the conviction, the general
20   nature of the offense, and the punishment range for the purpose of impeaching the witness’s
21   credibility.
22           “[A]bsent exceptional circumstances, evidence of a prior conviction admitted for
23   impeachment purposes may not include collateral details and circumstances attendant upon
24   the conviction.” United States v. Sine, 493 F.3d 1021, 1036 n.14 (quoting United States v.
25   Rubio, 727 F.2d 786, 797 n.5 (9th Cir. 1983)). “Generally, ‘only the prior conviction, its
26   general nature, and punishment of felony range [are] fair game for testing’” a witness’
27   credibility. United States v. Osazuwa, 564 F.3d 1169, 1175 (9th Cir. 2009) (quoting United
28   States v. Albers, 93 F.3d 1469, 1480 (10th Cir. 1996)).


                                                 -2-
     Case 4:18-cr-01796-JGZ-JR Document 146 Filed 08/18/20 Page 3 of 4



 1          Accordingly, the Court will allow the Government to impeach Quintero with the
 2   prior conviction, its nature, and the term of imprisonment. The Government is precluded
 3   from introducing collateral details of Quintero’s conviction.
 4          3. Witness Hendrick
 5          Linda Hendrick was convicted of a dangerous drug violation and a drug
 6   paraphernalia violation on November 24, 2014. Defendant does not challenge the
 7   admissibility of Hendrick’s conviction for impeachment purposes but seeks to limit the
 8   scope of impeachment to the fact of conviction. For the reasons stated above, the Court
 9   concludes the Government may impeach Hendrick with the prior conviction, its nature,
10   and its punishment. See Osazuwa, 564 F.3d at 1175.
11          The Government also seeks to impeach Hendrick with an April 19, 1979 conviction
12   for fraud. The Government contends that this conviction involves a dishonest act or false
13   statement by the witness and is therefore admissible under Federal Rule of Evidence
14   609(a)(2), which provides, “for any crime regardless of punishment, the evidence must be
15   admitted if the court can readily determine that establishing the elements of the crime
16   required proving – or the witness’s admitting – a dishonest act or false statement.”
17   However, “subdivision (b) applies if more than 10 years have passed since the witness’s
18   conviction or release from confinement for it, whichever is later.” Fed. R. Evid. 609(b);
19   see United States v. Caudle, 48 F.3d 433, 435 (9th Cir. 1995) (noting that convictions
20   involving dishonesty are automatically admissible only if they are less than ten years old).
21   Under subdivision (b), evidence of a conviction that is older than ten years is admissible
22   only if “its probative value, supported by specific facts and circumstances, substantially
23   outweighs its prejudicial effect.” Fed. R. Evid. 609(b)(1).
24          The Government argues that because witness credibility is central to the trial and
25   the conviction involves dishonesty, the probative value of the conviction substantially
26   outweighs any prejudicial effect. However, the Government fails to provide the Court with
27   specific facts or circumstances underlying this forty-year-old conviction. Therefore, even
28   though the conviction is for fraud, the Court is not persuaded that its probative value


                                                 -3-
     Case 4:18-cr-01796-JGZ-JR Document 146 Filed 08/18/20 Page 4 of 4



 1   substantially outweighs it prejudicial effect. The Court will preclude the Government from
 2   impeaching Hendrick’s credibility with this conviction, absent Hendrick opening the door
 3   to its admission.
 4          Accordingly,
 5          IT IS ORDERED that Defendants Motion to Limit Impeachment of Defense
 6   Witnesses (Doc. 138) is GRANTED IN PART AND DENIED IN PART.
 7          Dated this 18th day of August, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
